NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



In re Commitment of Michael Allis. )
___________________________________)
                                   )
MICHAEL ALLIS,                     )
                                   )
            Appellant,             )
                                   )
v.                                 )                Case No. 2D17-5042
                                   )
STATE OF FLORIDA,                  )
                                   )
            Appellee.              )
___________________________________)

Opinion filed November 8, 2019.

Appeal from the Circuit Court for Pinellas
County; Paul A. Levine, Acting Circuit
Judge.

Howard L. Dimmig, II, Public Defender, and
Carol J.Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Dismissed as moot.
KHOUZAM, C.J., and SALARIO and SMITH, JJ., Concur.




                                    -2-